The conviction is for the unlawful possession of whisky in a dry area for the purpose of sale. The punishment assessed is confinement in the county jail for a period of sixty days. *Page 399 
No notice of appeal appears in the record. This is necessary to confer jurisdiction on this court to consider the appeal. See Art. 827, C. C. P., and cases cited under said articles in Vernon's Ann. Tex. C. C. P., Vol. 3, p. 197.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.